DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 9-14 and 16-22 are pending:
		Claims 1-6, 9-14 and 16-22 are allowed. 
		Claims 14 and 16-22 are rejoined.  
Election/Restrictions
Claims 1-6 and 9-13 are directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 16-22, directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/10/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Cardona on 05/05/2022.
Amend claims as follows:
	1. (Currently Amended) A wastewater treatment system comprising: a contact tank having a first inlet fluidly connectable to a source of wastewater to be treated, a second inlet, and an outlet, the contact tank configured to treat the wastewater with waste sludge to form a mixed liquor; a dissolved air flotation unit having a first inlet fluidly connected to the outlet of the contact tank, a second inlet fluidly connectable to a source of gas, a floated solids outlet, and an effluent outlet, the dissolved air flotation unit configured to treat the mixed liquor with the gas to form floated solids and [[an]] a dissolved air flotation unit effluent; a fixed film reactor having a first inlet fluidly connected to the effluent outlet of the dissolved air flotation unit, a second inlet, and an outlet, the fixed film reactor configured to form a fixed film effluent; a solid-liquid separation apparatus having an inlet fluidly connected to the outlet of the fixed film reactor, an effluent outlet, and a waste sludge outlet in fluid communication with the second inlet of the contact tank and the second inlet of the fixed film reactor; and a sludge mixing tank having a first inlet fluidly connected to the waste sludge outlet of the solid-liquid separation apparatus, a second inlet fluidly connected to the floated solids outlet of the dissolved air flotation unit, and an outlet fluidly connected to the second inlet of the contact tank.  
	10. (Currently Amended) The system of claim 1, further comprising a screen positioned between the source of the wastewater and the contact tank.  
	12. (Currently Amended) The system of claim 1, wherein the system is configured to produce the dissolved air flotation unit effluent having between about 60% to about 70% less total suspended solids (TSS) than the source of the wastewater to be treated which is directed to the contact tank.  
	20. (Currently Amended) The method of claim 19, further comprising separating the ballast material from the fixed film effluent.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Erdogan (US 2016/0083268), Pehrson (US 2010/0163485) and Thieblin (US RE40,565).
	None of the cited prior art references teach and the copending claims of copending Applications 16/980,605 and 16/979,855 do not recite “wherein the sludge mixing tank has a second inlet fluidly connected to the floated solids outlet of the dissolved air flotation unit” as required by claim 1; furthermore, it would not have been obvious to modify the sludge mixing tank of Erdogan (as modified by Thieblin) to incorporate a second inlet and fluidly connect it to the floated solids outlet of the dissolved air flotation unit because there is no benefit known in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        


/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778